MEMORANDUM **
Juana Espinoza-Amaya, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s order denying her application for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(2) (“Special rule for battered spouse or child”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Espinoza-Amaya does not challenge the BIA’s determination that she failed to establish eligibility for cancellation of removal because she did not demonstrate that she was married to a United States citizen or lawful permanent resident spouse. See 8 U.S.C. § 1229b(b)(2)(A)(i); see also Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir.2005) (an alien who fails to establish each of the criteria set forth in the statute is not eligible for cancellation of removal). We therefore do not reach Espinoza-Amaya’s contention concerning the agency’s extreme cruelty determination.
Espinoza-Amaya’s remaining contention is unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.